Citation Nr: 1205283	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from August 1967 to November 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.

In August 2010, the Board remanded the present matter for additional development and due process concerns.  

The issue of service connection for a lumbar spine disorder, having been opened herein, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An application to reopen a claim of service connection for a lumbar spine disorder was denied in a September 2005 rating decision.  Evidence presented since the September 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The September 2005 decision by the RO that denied the application to reopen the claim of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Application to Reopen

Claims of service connection for a low back disorder were denied in August 2002 and September 2005.  The decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because, although the Veteran reported an in-service lumbar spine injury, the evidence did not show the existence of a chronic disorder during or after service.  

Evidence received in conjunction with the application to reopen includes medical findings of lumbar arthritis and mild lumbosacral strain.  See, e.g., April 2009 VA examination record.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a lumbar spine disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

The application to reopen the claim of service connection for a lumbar spine disorder is granted.


REMAND

The record includes the Veteran's report of an in-service back injury and, as noted in the April 2009 VA examination, a current diagnosis of lumbar arthritis and mild lumbosacral strain.  That examiner did not provide an opinion as to the etiology of the Veteran's currently diagnosed back disability because there was no notation in the service treatment records regarding treatment of the back.  Given the Veteran's sworn testimony as to an in-service injury and the current diagnosis, a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Review of the record indicates that the Veteran receives monetary benefits from the Social Security Administration (SSA).  See, e.g., August 2009 VA treatment record.  Those records are potentially relevant to the matter on appeal; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A are fully complied with and satisfied with respect to the claim of service connection, to include on a secondary basis.

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

3.  Ensure all outstanding VA treatment records have been associated with the claims file.  

4.  After completion of the foregoing, the veteran should be afforded an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back disability.  The claims folder should be made available to the examiner for review before the examination.

Based on the examination and review of the record, the examiner should answer the following question:  

Is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed back disability was incurred in service?  The examiner is informed that the Veteran has testified that he received treatment for his back during service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the appellant's claim with consideration of all evidence associated with the claims file after the previous statement of the case.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


